                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                             SOUTHERN DIVISION

         IN RE: RACHEL L. SEGER
                                                                        Case Number: 20-43467-TJT
                                                                        Chapter 13
       Debtor.                                                          Judge TUCKER
_______________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
 (248) 443-7033
_______________________________/


                                   Debtor’s Chapter 13 Confirmation Hearing Certificate
At the next confirmation hearing in this case, the debtor intends to: (check ONE of the following)


         1.__X__ Request confirmation of the debtor’s plan, because all timely objections of creditors and the trustee have been
         resolved. I have e-mailed to the Trustee a proposed order confirming the plan, as required in paragraph 2 of the Chapter 13
         Case Management Order.



                                                                        /s/ Ryan A. Paree
                                                                        RYAN A. PAREE (P80345)
                                                                        Acclaim Legal Services, P.L.L.C.
                                                                        8900 E. Thirteen Mile Road
                                                                        Warren, MI 48093
                                                                        248-443-7033
                                                                        filing@acclaimlegalservices.com




             20-43467-tjt       Doc 57       Filed 09/21/21         Entered 09/21/21 15:35:24              Page 1 of 1
